—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered on November 10, 1988, convicting defendant, upon a plea of guilty, of second degree criminal possession of a controlled substance, and sentencing him to a prison term of from 8Vs years to life, is unanimously affirmed.
Based upon his extensive experience involving several hundred narcotics arrests and his observations of defendant, the arresting officer reasonably suspected that the duffle bag defendant put in the trunk of the car he was driving contained narcotics. The brief and cautionary police action of directing defendant to turn off the car ignition and step out of the vehicle when it was stopped at a red light was reasonable and constitutional under the circumstances (People v Robinson, 74 NY2d 773). Further, we agree with the hearing court’s conclusion that defendant’s consent to the search of the trunk and duffle bag therein was not coerced but was voluntary (see, People v Gonzalez, 39 NY2d 122; People v Zimmerman, 101 AD2d 294). Defendant was not in custody, the investigating officers had not drawn their weapons, and the encounter took place during daylight hours on a Manhattan public street. Concur—Kupferman, J. P., Ross, Rosenberger and Wallach, JJ.